DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 and 11/10/2022 was filed after the mailing date of the Non-Final on 04/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Claim Objections

Claims 34-44 are objected to because of the following informalities:  The claims are numbers wrong as claim 33 is missing, it is believed that claim 34 should be 33, claims 35 should be 34 etc.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 21-22, 26, 29-31, 26 & 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al., US PG Pub 2004/0083570 A1 (hereafter Song).  

Regarding claim 21 where it is disclosed by Song to have a robotic cleaner that also includes a remote-control device to control the robot as shown in at least figures 1-2.  Where it is further disclosed by Song to have, “A method performed by a device remote from an autonomous vehicle [at least figure 1-2 show a robotic cleaner and paragraphs 46-48], the method comprising: receiving a user input specifying a task for an autonomous vehicle [figures 1-2 and paragraphs 46-48 and 51 ], wherein the task involves having the autonomous vehicle traverse an area [at least paragraphs 51]; sending one or more instructions to the autonomous vehicle to begin the task [at least 51]; and presenting, on a display of the device, a status indicating how much of the task the autonomous vehicle has completed [at least paragraphs 54-56 where the system changes the color of the pixels to represent areas that have been cleaned vs areas that have not been cleaned], wherein presenting the status comprises updating a floor plan representative of the area as the autonomous vehicle traverses the area so that one or more first portions of the floor plan indicate where the autonomous vehicle has been and one or more second portions of the floor plan indicate traversable areas where the autonomous vehicle has not been [at least paragraphs 54-56, whereby the changing of the colors on the screen would indicate that the robot has cleaned an area and the unchanged color would be where the robot has not been].”  
If applicant finds that Song does not explicitly describe their system updating the floor plan and showing traversable areas in which, the robot has not been in.  It is disclosed by Song in at least paragraphs 54-56 to have their system being able to switch the color dots on the display to indicate which area is clean and which area needs to be cleaned and hence it can be interpreted as the area needing to be cleaned is the same as the traversable area that the robot can clean.  The area that is shown is the area that is remaining after the obstacles have been shown in the image thus only the area in which the robot can move around in to clean is left.  Furthermore, as the robot cleans an area the system changes the dot from one color to the next to indicate that the area has been cleaned and what area is remaining that needs to be cleaned which is read upon by traversable area that can be cleaned.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song to have the system being able to display areas in which the robot has not traversed as it is cleaning a room to allow the system to present visual information to a user that allows them to see how long it will take the robot to clean a room.  
Regarding claim 22 where it is disclosed by Song in at least figures 1-2 and paragraph 27 to have a cleaning robot that cleans an area.  
Regarding claim 26 where it is disclosed by Song in at least paragraphs 51-57 to have the robot traverse a room that it needs to clean.  
Regarding claim 29 where it is disclosed by Song in at least paragraphs 54-57 to have their system also the portions of the floor planning being colored vs non-colored.  Where it is disclosed by Song to have their pixel/dots being colored one color and then another to indicate progress of the robot as it cleans an area.  
Regarding claim 30 where it is disclosed by Song to have, “A device comprising: one or more input devices [figure 2 shows at least one input device]; and a display [at least paragraphs 12-14 & 17], wherein the device is configured to control a remote autonomous vehicle by performing operations comprising [at least paragraphs 17 & 47]: receiving, by the one or more input devices [at least paragraphs 17 & 47], a user input specifying a task for the autonomous vehicle [at least paragraphs 50-52], wherein the task involves having the autonomous vehicle traverse an area [at least paragraphs 51-52 where the robot commencing work of cleaning area]; sending one or more instructions to the autonomous vehicle to begin the task [at least paragraph 51]; and presenting, on the display, a status indicating how much of the task the autonomous vehicle has completed [at least paragraphs 17 & 46 where the system display the progress of the cleaning carried out by the robotic cleaner], wherein presenting the status comprises updating a floor plan representative of the area as the autonomous vehicle traverses the area so that one or more first portions of the floor plan illustrate where the autonomous vehicle has been and one or more second portions of the floor plan illustrate traversable areas where the autonomous vehicle has not been [at least figure 5 and paragraphs 54-56, whereby the changing of the colors on the screen would indicate that the robot has cleaned an area and the unchanged color would be where the robot has not been].”  
If applicant finds that Song does not explicitly describe their system updating the floor plan and showing traversable areas in which, the robot has not been in.  It is disclosed by Song in at least paragraphs 54-56 to have their system being able to switch the color dots on the display to indicate which area is clean and which area needs to be cleaned and hence it can be interpreted as the area needing to be cleaned is the same as the traversable area that the robot can clean.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song to have the system being able to display areas in which the robot has not traversed as it is cleaning a room to allow the system to present visual information to a user that allows them to see how long it will take the robot to clean a room.  
Regarding claim 31 where it is disclosed by Song in at least figures 1-2 and paragraph 27 to have a cleaning robot that cleans an area.  
Regarding claim 36 where it is disclosed by Song in at least paragraphs 51-57 to have the robot traverse a room that it needs to clean.  
Regarding claim 39 where it is disclosed by Song in at least paragraphs 54-57 to have their system also the portions of the floor planning being colored vs non-colored.  Where it is disclosed by Song to have their pixel/dots being colored one color and then another to indicate progress of the robot as it cleans an area.  

Claim 23 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song and further in view of Mayers et al., US PG Pub 2008/0041948 A1 (hereafter Mayers).  

Regarding claim 23 and 32 where all the limitations of claims 21 and 30 are disclosed by Song as described above.  However, it is not specifically disclosed by Song to have their system also show the percentage of the task completed by the robotic device.  
Mayers is directed to a tracking system for tracking the amount of work carried out and displayed to a screen.  Mayers in at least paragraphs 28, 46, 57, 60 and 100 describes their system also displaying the percentage of work that has been completed and showing that information on a display device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song by the teachings of Mayers, where they are both directed to the same field of endeavor of controlling devices via the use of remote devices.  Where one would have looked to modify Song by Mayers by the use of known techniques to improve similar devices in the same way.  Where in this instance the modification of Mayers whom does show the work completed by not specifically that same information converted into a percentage as shown by Mayers.  This would have been beneficial to the prior art of Song as it would have allowed the user to quickly grasp how much work has been completed in a well understood format of percent and hence be able to determine how much work is left.  

Claim 24 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song in view of Stiles Jr. et al., US PG pub 2007/0154319 A1 (hereafter Stiles).  

Regarding claims 24 and 34 where all the limitations of claims 21 and 30 are disclosed by Song as described above.  However, it is not specifically disclosed by Song to have their system also scheduling the task to be carried out by the robot via a user input on a remote device and having the robot carry out the task as per the schedule.  
Stiles is directed to the control of a cleaning device using remote control devices as described in at least paragraphs 40, 58 and 65.  Where it is disclosed by Stiles in at least paragraph 68 to have their system allowing the user to select a start and end time for the cleaning operation, which is interpreted to mean that the user is scheduling the time period in which the robot can work.  It is also disclosed by Stiles in at least paragraphs 58 and 81 to have their system being controlled by a remote device.  
Thus, it would have been obvious to one of ordinary skill in the art the time the invention was made/filed to modify Song in view of Stiles where they are both directed to the same field of endeavor of controlling robots via remote devices.  Where one would have looked to modify Song, whom does not specifically teach using a schedule via programming on the remote device, where one would have looked to Stiles whom teaches this.  Whereby, the modification of Song by the use of a known technique to improve similar devices in the same way, as taught by Stiles.  Where Stiles teaches using the scheduling of the robots work to allow the user to customize when the robot cleans and hence prevent cleaning during sleep for example.  

Claim 27 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song and in further view of Vu et al., US PG pub 2007/0192910 A1 (hereafter Vu).  

 Regarding claims 27 and 37 where all the limitations of claims 21 and 30 are disclosed by Song as described above.  Where it is not specifically disclosed by Song to have their system also provide a name for a room within the area to the controller.  
Vu is directed to a robotic system that is controlled by a remote control device.  Where it is disclosed by Vu in at least paragraphs 232, 133 and 275 to have their system also allowing the user to name the room the robot is going to go to once the robot has produced a map of the area it is in.  Thus, the controller will send information about the location of the robot based on the assigned name the area/room that has been provided by the user.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song by the teachings of Vu, where they are both directed to the same field of endeavor of controlling robotic systems via remote devices.  Where one would have been motivated to modify Song, by the use of a known technique to improve a similar devices in the same way as taught by Vu.  Where in this instance the modification of Song whom does not allow the naming of the location/room the robot is moving thru, as taught by Vu, where this would have allowed the user to quickly determine the location of the robot by looking at the map.  

Claims 28 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song and further view of Dubrovsky et al., US PG Pub 2005/0287038 (hereafter Dubrovsky).  

Regarding claims 28 and 38 where all the limitations of claims 21 and 30 are disclosed by Song as described above.  Where it is not specifically disclosed by Song to have their system include the robot travel to numerous rooms based on a preselected order.  
Dubrovsky is directed to a remote-control scheduler for controlling a robotic cleaning device.  Where it is disclosed by Dubrovsky in at least paragraph 45 to have their system include the robot travel to numerous rooms based on a preselected order.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song by Dubrovsky, where they are both directed to the same field of endeavor of robotic cleaning devices and the control of said device via remote controls.  Where one would have used a known technique to improve a similar device in the same was as taught by Dubrovsky.  Where in this instance the modification of Song whom does not specifically allow the ordering of the spaces to be cleaned by the robotic cleaner via the remote-control device, as taught by Dubrovsky.  Where this would allow the user to customize the robot cleaning process and set up the cleaning sequence as per their preference.  

Claims 21-22, 29, 30-31 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song et al., US PG Pub 2004/0083570 A1 (hereafter Song) in view of Jung US PG Pub 2006/0241812 A1.  

Regarding claim 21 where it is disclosed by Song to have a robotic cleaner as shown in at least figure 1.  Song also discloses having their system include, “A method performed by a device remote [figure 2 and paragraphs 47, 49 & 53] from an autonomous vehicle [figure 1 of Song shows robot cleaner], the method comprising: receiving a user input specifying a task for an autonomous vehicle [paragraph 47 where the remote control provides commands to control the robot cleaner], wherein the task involves having the autonomous vehicle traverse an area [paragraph 38 where robot cleaner traverses an area that need to be cleaned]; sending one or more instructions to the autonomous vehicle to begin the task [paragraph 47 where remote control send commands to the robotic device]; and presenting, on a display of the device, a status indicating how much of the task the autonomous vehicle has completed [paragraphs 54-55 where the robotic device displays information in regards to the location and cleaning of the robot system], wherein presenting the status comprises updating a floor plan representative of the area as the autonomous vehicle traverses the area so that one or more first portions of the floor plan indicate where the autonomous vehicle has been and one or more second portions of the floor plan indicate traversable areas where the autonomous vehicle has not been [paragraphs 54-55 where the display is able to show the location and the clean areas of the space based on changing the pixel on the screen, thus would represent both the areas where the robot cleaned and where the robot cannot clean].”    
However, it is not specifically disclosed by Song to have their system including a remote-control device which has a display on it and allowing the user to interact with the display.  
Jung is directed to a robot system that uses a remote device that allows the user to specify the cleaning area.  Jung in at least figures 1-2 show that their system includes a robotic cleaner and also a remote hand-held device that allows the user via a user interface/touch screen to send instructions to the robot.  In figure 3 of Jung’s disclosure they show that the remote-control device has a touch screen display that can show the area in which the robotic cleaner can work in.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song by the teachings of Jung, where they are both directed to the same field of endeavor of robotic cleaning systems and the control of said systems.  Where one would have been motivated to modify Song by Jung by the use of a known technique to improve similar devices in the same way.  In this instance the modification of Song whom does not have their remote specifically allowing the user to interact with the display to feed commands via the graphical user interface on the hand-held device as taught by Jung.  This would have been advantageous to Song as it would have allowed the user to precisely see and provide accurate commands to the robotic device based on its position and the area it is working in.   
Regarding claim 22 where it is disclosed by both Song and Jung to have a cleaning robot as shown in either figure 1 of Jung or figure 1 of Song.  
Regarding claim 29 where it is disclosed by Song in at least paragraphs 54-55 to have their system also, “the one or more first portions of the floor plan are one or more colored portions of the floor plan, and the one or more second portions of the floor plan are one or more uncolored portions of the floor plan.”  
Regarding claim 30 where it is disclosed by Song to have a robotic cleaner as shown in at least figures 1-2.  Where it is described by Song to have in figure 2 and paragraphs 47, 49 & 53 a remote-control device/input device.  Where they also describe in paragraphs 54-55 to have the robotic device display information in regards to the location and cleaning of the robot system.  Claim 30 is the corresponding system claim for method claim 21, above, and thus rejected for the same reasons as stated for claim 21 above.  
Regarding claim 31 which the corresponding system claim for method claim 22 and thus rejected for the same reasons as stated for claim 22 above.  
Regarding claim 39 which is the corresponding system claim for method claim 29 and thus rejected for the same reasons as stated for claim 29 above.  

Claims 23 & 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song and Jung as applied to claim 21 above, and further in view of Ording US PG Pub 2001/0055017 A1.  

Regarding claims 23 and 32 where all the limitations of claims 21 and 30, respectively, are disclosed by Song and Jung as described above.  However, it is not specifically disclosed by either Song nor Jung to have their system also display a percentage status indicator of how work has progressed on a display.  
Ording is directed to a user interface that allows the user to see how much time has progressed as a task is being carried out.  Ording in at least paragraphs 3, 7 and 17-18 has their system display how much time and percentage of work has been completed on a display interface.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Song and Jung by the teachings of Ording.  Where one would have looked to Ording to modify both Song and Jung whom do not have the display of specific time or percentage of work completed by the system, as taught by Ording.  Where this would have been advantageous to both Song and Jung when they were modified by the teaching of Ording to show the information to allow the user of the system netter information as to how long the robotic device will take to complete the task and hence use their time more efficiently.  

Claims 24, 26, 28, 34, 36 & 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song and Jung as applied to claim 21 above, and further in view of Dubrovsky et al., US PG Pub 2005/0287038 A1 (hereafter Dubrovsky).  

Regarding claims 24 & 34 where all the limitations of claims 21 30, respectively, are disclosed by Song and Jung as described above.  Where it is not specifically disclosed by either Song nor Jung to have their system also, “receiving the user input comprises receiving scheduling information for scheduling the task, and wherein sending the one or more instructions to the autonomous vehicle comprises sending the one or more instructions according to the scheduling information.”  
Dubrovsky is directed to a remote-control scheduler and method for controlling the robotic device.  Dubrovsky in at least paragraphs 2, 6, 44 and 57 have their robot via a hand-held device, “receiving the user input comprises receiving scheduling information for scheduling the task, and wherein sending the one or more instructions to the autonomous vehicle comprises sending the one or more instructions according to the scheduling information.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song and Jung by the teachings of Dubrovsky, where they are all directed to the same field of endeavor of the control of robotic devices using a remote device.  Where one would have been motivated to modify Song and Jung by the use of a known technique to improve similar devices in the same way as taught by Dubrovsky.  Where in this instance the modification of Song and Jung whom do not specifically have their system use the remote-control device to allow the user to program the schedule of the cleaning by the robotic device as per their desire and own schedules would be desirable as it allows customization by the user to fit their schedule and not have the robot clean when they are home and want to sleep as taught by Dubrovsky.  
Regarding claims 26 and 36 where all the limitations of claims 21 and 30, respectively, are disclosed by Song and Jung as described above.  Where it is not specifically disclosed by either Song nor Jung to have their system also, “the task involves having the autonomous vehicle traverse a user-selected room of the area.”  
Dubrovsky is directed to a remote-control scheduler and method for controlling the robotic device.  Dubrovsky in at least paragraphs 40 and 45 to have their system also, “the task involves having the autonomous vehicle traverse a user-selected room of the area.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song and Jung by the teachings of Dubrovsky, where they are all directed to the same field of endeavor of the control of robotic devices using a remote device.  Where one would have been motivated to modify Song and Jung by the use of a known technique to improve similar devices in the same way as taught by Dubrovsky.  Where in this instance the modification of Song and Jung whom do not specifically have their system use the remote-control device to allow the user to program the schedule of the cleaning by the robotic device as per their desire and own schedules would be desirable as it allows customization by the user to fit their schedule and not have the robot clean when they are home and want to sleep as taught by Dubrovsky.  
Regarding claims 28 and 38 where all the limitations of claims 21 and 30, respectively, are disclosed by Song and Jung as described above.  Where it is not specifically disclosed by either Song nor Jung to have their system also, “the task involves having the autonomous vehicle travel to a plurality of rooms in the area in a user-selected sequence.”  
Dubrovsky is directed to a remote-control scheduler and method for controlling the robotic device.  Dubrovsky in at least paragraphs 40 and 45 to have their system also, “the task involves having the autonomous vehicle travel to a plurality of rooms in the area in a user-selected sequence.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to modify Song and Jung by the teachings of Dubrovsky, where they are all directed to the same field of endeavor of the control of robotic devices using a remote device.  Where one would have been motivated to modify Song and Jung by the use of a known technique to improve similar devices in the same way as taught by Dubrovsky.  Where in this instance the modification of Song and Jung whom do not specifically have their system use the remote-control device to allow the user to program the schedule of the cleaning by the robotic device as per their desire and own schedules would be desirable as it allows customization by the user to fit their schedule and not have the robot clean when they are home and want to sleep as taught by Dubrovsky.  

Claims 27 and 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song and Jung as applied to claim 21 above, and further in view of Vu et al., US PG pub 2007/0192910 (hereafter Vu).  

Regarding claims 27 and 37 where all the limitations of claims 21 and 30, respectively, are disclosed by Song and Jung as described above.  Where it is not specifically disclosed by either Song nor Jung to have their system also, “communicating with a controller to provide a name for a room within the area.”  
Vu is directed to a robotic device that can be programmed via a remote device.  Where it is disclosed by Vu in at least paragraphs 225 and 227 to have their robotic device also being able to, “communicating with a controller to provide a name for a room within the area.”  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified Song and Jung by the teachings of Vu where they are all directed to the same field of endeavor of robotic control systems.  Where one would have been motivated to modify Song and Jung by the use of a well-known technique to improve similar devices in the same way, as taught by Vu.  In this instance the modification of Song and Jung whom do not have their system having the name of the room being communicated between the robot and remote device.  Where one would have wanted that as it allows directed communication between the system and allows the user to directly program the robot.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 & 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 25 and 35 where it is claimed by applicant to have, “presenting the status on a screen saver when the device is not being used for controlling the autonomous vehicle or inputting data.”  It is unclear as to how the system would be able to present said information in regards to the autonomous vehicle when the device is not being used for controlling?  What information would be presented when the device is not controlling the autonomous vehicle?  If the device is not connected to the robot then what data is it getting?  How is the data presented on a screen saver?  How does applicant present data on a screen saver, when the robot is not connected to the remote device?  The devices have to be connected to allow for the data transfer and hence data request have to be sent to the robot to gather data.  How does applicant gather data from the robot without being linked to it and commanding it to send data?  
The metes and bounds of the claim are indefinite as it is unclear as to what applicant is trying to claim as no specifics have been provided as to what is being presented and how in both the claims and specification.  Thus, the claims will not be treated on the merits.  

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  

Claims 21-25, 29-35, 39-44  is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of prior U.S. Patent No. 9,223,749 B2. This is a statutory double patenting rejection.  



Regarding claim 21 where applicant claims, “A method performed by a device remote from an autonomous vehicle, the method comprising: receiving a user input specifying a task for an autonomous vehicle, wherein the task involves having the autonomous vehicle traverse an area; sending one or more instructions to the autonomous vehicle to begin the task; and presenting, on a display of the device, a status indicating how much of the task the autonomous vehicle has completed, wherein presenting the status comprises updating a floor plan representative of the area as the autonomous vehicle traverses the area so that one or more first portions of the floor plan indicate where the autonomous vehicle has been and one or more second portions of the floor plan indicate traversable areas where the autonomous vehicle has not been.”  
The patent ‘749 also in claim 1 discloses, “A method performed by a device remote from an autonomous vehicle, the method comprising: receiving input from a user specifying a task for the autonomous vehicle, wherein the task involves having the autonomous vehicle traverse an area; sending one or more instructions to the autonomous vehicle to begin the task; and displaying, on a display screen of the device, a status screen indicating how much of the task the autonomous vehicle has completed, wherein displaying the status screen comprises coloring a floor plan of the area as the autonomous vehicle traverses the area so that one or more colored portions of the floor plan illustrate where the autonomous vehicle has been and one or more uncolored portions of the floor plan illustrate where the autonomous vehicle has not been.”  
Whereby the floor area which has not been cleaned would be shown on the display and hence would met applicants claim of where the robot has not been being displayed.  
Regarding claim 22, “the autonomous vehicle is a cleaning robot, and wherein the task is a cleaning task.” which is the same as claim 2 of patent ‘749, “the autonomous vehicle is a cleaning robot, and wherein the task is a cleaning task.”.  
Regarding claim 23 of the current application which is the same as claim 3 of patent ‘749, “displaying the status screen comprises displaying a percentage of the task that has been completed.”.  
Regarding claim 24 of the current application which is the same as claim 4 of patent ‘749, “receiving input from the user comprises receiving scheduling information for scheduling the task, and wherein sending the one or more instructions to the autonomous vehicle comprises sending the one or more instructions according to the scheduling information.”. 
Regarding claim 25 of the current application which is the same as claim 5 of patent ‘749, “displaying the status screen comprises displaying the status screen in the manner of a screen saver when the device is not being used for controlling the autonomous vehicle or inputting data.”.  
Regarding claim 29 where applicant claims, “wherein the one or more first portions of the floor plan are one or more colored portions of the floor plan, and the one or more second portions of the floor plan are one or more uncolored portions of the floor plan.”  This is the same as what is claimed in patent ‘749 in claim 1, “A method performed by a device remote from an autonomous vehicle, the method comprising: receiving input from a user specifying a task for the autonomous vehicle, wherein the task involves having the autonomous vehicle traverse an area; sending one or more instructions to the autonomous vehicle to begin the task; and displaying, on a display screen of the device, a status screen indicating how much of the task the autonomous vehicle has completed, wherein displaying the status screen comprises coloring a floor plan of the area as the autonomous vehicle traverses the area so that one or more colored portions of the floor plan illustrate where the autonomous vehicle has been and one or more uncolored portions of the floor plan illustrate where the autonomous vehicle has not been.”  Where these are the same and if applicant believes these are not the same then it would have been obvious under non-statutory double patenting to one of ordinary skill in the art at the time the invention was filed to modify the currently filed claims by allowing the changing of the color on the display to help better indicate the difference in the areas.  
Regarding claim 30 which is the same as claim 6 of patent ‘749, “A device comprising: one or more input devices; and a display, wherein the device is configured to control a remote autonomous vehicle by performing operations comprising: receiving, by the one or more input devices, input from a user specifying a task for the autonomous vehicle, wherein the task involves having the autonomous vehicle traverse an area; sending one or more instructions to the autonomous vehicle to begin the task; and displaying, on the display, a status screen indicating how much of the task the autonomous vehicle has completed, wherein displaying the status screen comprises coloring a floor plan of the area as the autonomous vehicle traverses the area so that one or more colored portions of the floor plan illustrate where the autonomous vehicle has been and one or more uncolored portions of the floor plan illustrate where the autonomous vehicle has not been.”.  
Regarding claim 31 of the current application which is the same as claim 7 of patent ‘749, “the autonomous vehicle is a cleaning robot, and wherein the task is a cleaning task.”.  
Regarding claim 32 of the current application which is the same as claim 8 of patent ‘749, “displaying the status screen comprises displaying a percentage of the task that has been completed.”.  
Regarding claim 34 of the current application which is the same as claim 9 of patent ‘749, “receiving input from the user comprises receiving scheduling information for scheduling the task, and wherein sending the one or more instructions to the autonomous vehicle comprises sending the one or more instructions according to the scheduling information.”.  
Regarding claim 35 of the current application which is the same as claim 10 of patent ‘749, “displaying the status screen comprises displaying the status screen in the manner of a screen saver when the device is not being used for controlling the autonomous vehicle or inputting data.”.  
Regarding claim 39 where applicant claims, “wherein the one or more first portions of the floor plan are one or more colored portions of the floor plan, and the one or more second portions of the floor plan are one or more uncolored portions of the floor plan.”  This is the same as what is claimed in patent ‘749 in claim 6, “A device comprising: one or more input devices; and a display, wherein the device is configured to control a remote autonomous vehicle by performing operations comprising: receiving, by the one or more input devices, input from a user specifying a task for the autonomous vehicle, wherein the task involves having the autonomous vehicle traverse an area; sending one or more instructions to the autonomous vehicle to begin the task; and displaying, on the display, a status screen indicating how much of the task the autonomous vehicle has completed, wherein displaying the status screen comprises coloring a floor plan of the area as the autonomous vehicle traverses the area so that one or more colored portions of the floor plan illustrate where the autonomous vehicle has been and one or more uncolored portions of the floor plan illustrate where the autonomous vehicle has not been.”  Where these are the same and if applicant believes these are not the same then it would have been obvious under non-statutory double patenting to one of ordinary skill in the art at the time the invention was filed to modify the currently filed claims by allowing the changing of the color on the display to help better indicate the difference in the areas.  
Regarding claim 40 of the current application which is the same as claim 11 of patent ‘749, “A method performed by a device remote from a cleaning robot, the method comprising: displaying, on a display screen of the device, a plurality of available cleaning modes for the cleaning robot; receiving input from a user selecting a cleaning mode for the robot, wherein the selected cleaning mode is an area rug cleaning mode; based on the selected cleaning mode, displaying instructions to the user on the display screen, wherein displaying instructions to the user comprises displaying instructions for the user to place the cleaning robot on an area rug; receiving further input from the user confirming that the cleaning robot is ready; and sending one or more instructions to the cleaning robot to enter the selected cleaning mode.”  
Applicants ‘749’s Claim 11 has essentially the same scope as this application’s Claim 40 except the wording is slightly different. Instead of using “displaying”, this application uses “presenting”. However, this is achieving the same scope as the “presenting” is done on as “display”, which means the presenting is a display.  
Regarding claim 41 of the current application which is the same as claim 12 of patent ‘749, “displaying, on the display screen, a confirmation to the user that the cleaning robot will clean the area rug only.”.  
Regarding claim 42 of the current application which is the same as claim 13 of patent ‘749, “the plurality of available cleaning modes includes a spot clean mode, a deep clean mode, an area rug mode, and a drive now mode.”  
Regarding claim 43 of the current application which is the same as claim 14 of patent ‘749, “A device comprising: one or more input devices; and a display, wherein the device is configured to control a cleaning robot by performing operations comprising: displaying, on the display, a plurality of available cleaning modes for the cleaning robot; receiving, by the one or more input devices, input from a user selecting a cleaning mode for the robot, wherein the selected cleaning mode is an area rug cleaning mode; based on the selected cleaning mode, displaying instructions to the user on the display screen, wherein displaying instructions to the user comprises displaying instructions for the user to place the cleaning robot on an area rug; receiving further input from the user confirming that the cleaning robot is ready; and sending one or more instructions to the cleaning robot to enter the selected cleaning mode.”.  
Applicants ‘749’s Claim 11 has essentially the same scope as this application’s Claim 43 except the wording is slightly different. Instead of using “displaying”, this application uses “presenting”. However, this is achieving the same scope as the “presenting” is done on as “display”, which means the presenting is a display.  
Regarding claim 44 of the current application which is the same as claim 15 of patent ‘749, “the operations further comprising displaying, on the display screen, a confirmation to the user that the cleaning robot will clean the area rug only.”.  

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-42 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 23, 24 and 26-27 of U.S. Patent No. 10,599,159. 

Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 40-42 where applicant claims having the robotic system including a display that allows for the user to select a cleaning mode which can be one of a deep clean or rug clean, as well others.  
Patent ‘159 also discloses their system having the control device that includes a display and allows the user to select a mode which includes a rug cleaning mode and a deep cleaning mode.  However, they do not specifically call for their system providing instructions to the user to place the robot on the rug.  
Thus, it is believed that this would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to be able to display instructions for the robot to be placed on the rug on the display.  This would have been advantageous to one of ordinary skill in the art at they would want to have this occur so as the robot can carry out the desired function on the desired surface that is wanted to be treated.  

Claims 43-44 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 23, 24 and 26-27 of U.S. Patent No. 10,599,159. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 43-44 where applicant claims having the robotic system including a display that allows for the user to select a cleaning mode which can be one of a deep clean or rug clean, as well others.  
Patent ‘159 also discloses their system having the control device that includes a display and allows the user to select a mode which includes a rug cleaning mode and a deep cleaning mode.  However, they do not specifically call for their system providing instructions to the user to place the robot on the rug.  
Thus, it is believed that this would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to be able to display instructions for the robot to be placed on the rug on the display.  This would have been advantageous to one of ordinary skill in the art at they would want to have this occur so as the robot can carry out the desired function on the desired surface that is wanted to be treated.  

Claims 26 and 36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,223,749 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 26 and 36 where applicant claims having the robotic system including: the task involves having the autonomous vehicle traverse a user selected area.    
Patent ‘749 also discloses their system having the task involves having the autonomous vehicle traverse a user selected area.  Specifically, ‘749’s Claim 11 has the user place the robot on a specific area desired to be cleaned (user selected area rug), and ‘749’s Claim 1 describes receiving input from a user specifying a task to traverse an area and displaying where the autonomous vehicle has traversed or not traversed.  
Thus, it is believed that this would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to be able to allow the user to preprogram the work to be carried out by the robot as per there requirements.  This would have been advantageous to one of ordinary skill in the art at they would want to have this occur so as the robot can carry out the desired function on the desired time and day and location that the user would like.  The customization allows the system to be vacuuming whilst the user maybe out of the house hence the user does not hear the cleaning by the vacuum.  
  
Claims 27 and 37 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,223,749 B2 and paragraph 41 of Vu (U.S. PG Pub No. 2007/0192910 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 27 and 37 where applicant claims having the robotic system including: communicating with a controller to provide a name for a room within an area.    
Patent ‘749’s Claim 1 does not explicitly disclose communicating with a controller to provide a name for a room within an area. However, Vu teaches in at least paragraphs 0232 on the user assigning room labels/identities to rooms.
Thus, it is believed that this would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to be able to allow the user to preprogram the work to be carried out by the robot as per there requirements by allocating names to the rooms.  This would have been advantageous to one of ordinary skill in the art at they would want to have this occur so as the robot can carry out the desired function on the desired time and day that the user would like and the user can program the system quickly using the name of the room to be cleaned.  The customization allows the system to be vacuuming whilst the user maybe out of the house hence the user does not hear the cleaning by the vacuum.  

Claims 28 and 38 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,223,749 B2 and paragraph 45 of Dubrovsky (U.S. PG Pub No. 2005/0287038 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claims 28 and 38 where applicant claims having the robotic system including: the task involves having the autonomous vehicle travel to a plurality of rooms in the area in a user selected sequence.    
Patent ‘749’s Claim 1 does not explicitly disclose having the autonomous vehicle travel to a plurality of rooms in the area in a user selected sequence.  However,  Dubrosky teaches in at least paragraphs 2, 6, 44 and 57 that their system can have the autonomous vehicle travel to a plurality of rooms in the area in a user selected sequence.    
Thus, it is believed that this would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patent to be able to allow the user to preprogram the work to be carried out by the robot as per there requirements.  This would have been advantageous to one of ordinary skill in the art at they would want to have this occur so as the robot can carry out the desired function on the desired time and day that the user would like.  The customization allows the system to be vacuuming whilst the user maybe out of the house hence the user does not hear the cleaning by the vacuum.    

Response to Arguments

Applicant’s arguments with respect to claim(s) 21-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVESH V AMIN whose telephone number is (571)270-3255. The examiner can normally be reached M-Thur, 8-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BHAVESH V. AMIN
Primary Examiner
Art Unit 3664



/BHAVESH V AMIN/Primary Examiner, Art Unit 3664